No. 99-30521
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 99-30521
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


OSCAR RAMIREZ-GONZALES, also known as Edwin Perez,
also known as Oscar Moreno-Bariento, also known as
Oscar De La Cruz,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CR-8-1-A
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender (AFPD) appointed to

represent Oscar Ramirez-Gonzales has filed a motion to withdraw

from representation of Ramirez and a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Ramirez has not responded to

counsel’s motion.   Our independent review of the brief and the

record discloses no nonfrivolous issue.    Accordingly, the APPD’s

motion to withdraw is GRANTED; the AFPD is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-30521
                               -2-

responsibilities herein and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.